Name: Council Implementing Regulation (EU) No 1225/2014 of 17 November 2014 implementing Regulation (EU) NoÃ 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe;  international security
 Date Published: nan

 18.11.2014 EN Official Journal of the European Union L 331/1 COUNCIL IMPLEMENTING REGULATION (EU) No 1225/2014 of 17 November 2014 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) The information for one person listed under Regulation (EU) No 269/2014 should be amended. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 269/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2014. For the Council The President F. MOGHERINI (1) OJ L 78, 17.3.2014, p. 6. ANNEX The entry for the following person set out in Annex I to Regulation (EU) No 269/2014 is replaced by the entry below. Name Identifying information Statement of reasons Date of listing Vladimir Volfovich ZHIRINOVSKY Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã Ã ¾Ã »Ã Ã Ã ¾Ã ²Ã ¸Ã  Ã Ã ¸ÃÃ ¸Ã ½Ã ¾Ã ²Ã Ã ºÃ ¸Ã ¹ Born on 25.4.1946 in Almaty (formerly also known as Alma-Ata), Kazakhstan. Member of the Council of the State Duma; leader of the LDPR party. He actively supported the use of Russian Armed Forces in Ukraine and annexation of Crimea. He has actively called for the split of Ukraine. He signed, on behalf of the LDPR party he chairs, an agreement with the so-called Donetsk People's Republic. 12.9.2014